—Judgments, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered October 2, 1997, convicting defendant, after a jury trial, of attempted grand larceny in the third degree, criminal mischief in the third degree, petit larceny and escape in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, 2 to 4 years, 1 year and IV2 to 3 years, and convicting defendant, upon his plea of guilty, of violation of probation, and resentencing him to a consecutive term of IV3 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. As to the crime of attempted grand larceny in the third degree, the evidence was legally sufficient to establish that the vehicle defendant attempted to steal was valued in excess of $3,000, and as to the crime of criminal mischief in the third degree, the evidence was legally sufficient to establish that the damage to the vehicle caused by defendant exceeded $250. The expert witness was entitled to rely on automobile industry valuation books and conversations with the car’s owner in making his appraisal (see, People v Jones, 73 NY2d 427). Moreover, the owner testified as to the prior good condition of her vehicle *669(see, People v Lopez, 221 AD2d 243, lv denied 87 NY2d 1021). We have considered and rejected defendant’s remaining arguments. Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.